CLIFFORD, Justice,
with whom HORNBY, Justice, joins, concurring.
I agree that the conviction should stand, but disagree with the court that we can say as a matter of law that there was no concurrent causation and that the concurrent causation instruction should not have been given. After being thrown from Peaslee’s vehicle, Gary Dawson lay in the road for fifteen minutes with no attempt being made during that time to move him from the traveled portion of the road. Moreover, the second vehicle was warned of Dawson’s presence in the ice-covered road only at the last second by Dawson’s brother stepping into the road and waving his arms. The second vehicle struck Dawson’s brother, skidded out of control and ran over Dawson. Under these circumstances, I cannot agree that the two separate impacts from two separate vehicles occurring fifteen minutes apart were not independent of each other as a matter of law.
Causation is an element of vehicular manslaughter. In my judgment, the trial court properly looked to 17-A M.R.S.A. § 33 as the source of its instruction to the jury. Section 33 requires the State to prove beyond a reasonable doubt that the *828result would not have occurred but for the defendant’s conduct, and that the defendant’s conduct, operating alone or in conjunction with another cause, produced the result. We said in State v. Crocker, 431 A.2d 1323 (Me.1981), that when there is evidence of a concurrent causative condition, in order for the defendant to be found guilty, in addition to proving that the defendant’s conduct produced the results, the State must prove beyond a reasonable doubt either (a.) that the concurrent cause alone “was not clearly sufficient to produce the result, or (b.) that the conduct of the defendant alone was not clearly insufficient to produce the result.” Id. at 1325 (emphasis in original). The instruction given here required the State to prove beyond a reasonable doubt both that the second accident was not clearly sufficient to produce the death and that Peaslee’s vehicle rollover was not clearly insufficient. Contrary to Peaslee’s contentions that it shifted the burden to him on the issue of causation, the instruction was at least as favorable to Peaslee as that to which he was entitled. Id.; see also State v. Snow, 464 A.2d 958, 962 (Me.1983).